Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    August 03, 2016

The Court of Appeals hereby passes the following order:

A16D0461. MURIEL MONTIA v. SAND CANYON CORP. f/k/a OPTION ONE
    MTG. COMPANY et al.

      Plaintiff Muriel Montia has filed an application for discretionary review of
several trial court rulings, including the court’s grant of summary judgment to
defendant First-Citizens Bank & Trust Company, assignee and successor-in-interest
to the Federal Deposit Insurance Corporation as Receiver for Capitol City Bank &
Trust Company, in this action raising a quiet-title claim and seeking the appointment
of a special master. No discretionary application is required, however, as the grant
of summary judgment on any issue or as to any party may be appealed directly. See
OCGA § 9-11-56 (h). In addition, any other non-final rulings entered in the case may
be challenged as part of such a direct appeal. See OCGA § 5-6-34 (d); Southeast
Ceramics v. Klem, 246 Ga. 294, 295 (1) (271 SE2d 199) (1980).
      Under OCGA § 5-6-35 (j), this Court will grant a timely discretionary
application if the lower court’s order is subject to direct appeal. Accordingly, this
application is hereby GRANTED. Montia shall have 10 days from the date of this
order to file a notice of appeal with the trial court, if she has not already done so. The
clerk of the trial court is DIRECTED to include a copy of this order in the record
transmitted to the Court of Appeals.
Court of Appeals of the State of Georgia
                                     08/03/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.